Opinion by
Oblady, J.,
By the last will and testament of Adaline T. Howell bearing date December 15, 1896, she bequeathed “ her fur coat ” to *11Mrs. H. B. Kennie, which coat at the time of the donor’s death, February 26, 1898, was in the possession of Gertrude P. Howell, who refused to surrender it on demand, and a bill in equity was filed by the executor to recover it that he might deliver it to the legatee.
A demurrer was filed by the defendant, which was sustained and the bill dismissed. The subject of the bequest is described in the bill in equity as “ a fur coat of great value and an heirloom, and also has a value and peculiar interest as a memento of the decedent.” It is not averred that the defendant had not a valid title to the property nor that the estate is solvent, nor that the legatee is related by blood to the decedent through which the article could be an heirloom; nor that it had any peculiar quality making it in any way different from an ordinary garment; nor that it had been associated with any special owner, maker or event to give it exceptional interest; nor that the coat belonged to the decedent at the time of her death; nor that the possession of the present holder is in any way wrongful.
In the exceptional instances in which the courts have sustained a bill in equity for the recovery of personal chattels, there has been a clear and explicit denial of title to the property in the defendant, and it was averred that there was some peculiar or special quality in the article which imparted to it a worth independent of its market value, some trust obligation associated with it, or some tort or fraud practiced by the defendant in securing the possession.
Such cases stand upon very peculiar circumstances where the nature of the remedy at law is inadequate to complete redress, or when some other ingredients of equity juaisdietion are mixed up in the transaction: 2 Story’s Eq. Jur. sec. 710.
The proper decree was entered in the court below and it is now affirmed.